Citation Nr: 0623075	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  96-09 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of an 
injury to the eyes.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine syndrome.  

3.  Entitlement to service connection for a right arm 
disability, to include residuals of a right shoulder injury.  

4.  Entitlement to service connection for a low back 
disability, to include residuals of a low back injury.  

5.  Entitlement to service connection for hypertensive 
vascular disease and angina.  

6.  Entitlement to service connection for disability 
manifested by hematuria, to include chronic nephritis.  

7.  Entitlement to service connection a liver disease, 
including hepatitis, to include as secondary to a service-
connected disorder.  

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to a rating in excess of 20 percent for 
gastric ulcer disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1981.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The appeal first arose from the RO's denial in 
July 1994 of the veteran's claim of entitlement to service 
connection for PTSD.  The Board remanded the case in July 
2003 and October 2004, and at those times outlined the 
procedural history of the appeal.  

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
migraine syndrome and the issues of service connection for 
cardiovascular disease, a disease manifested by hematuria, 
and residuals of an injury to the eyes are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a January 1984 rating decision the RO denied service 
connection for residuals of arc welding burns of the eyes on 
the basis that current examination showed no eye 
abnormalities other than refractive error, which is regarded 
as a developmental defect; the RO notified the veteran of its 
decision in February 1984 and informed him of his appellate 
rights, but the veteran did not appeal.  

2.  The new evidence received since the January 1984 RO 
decision includes a report of May 1997 eye examination from a 
private health care provider in which he notes a history of 
retinal burns from arc welding and reports findings of age-
related macular degeneration of both eyes, right greater than 
left, associated with burns; this evidence is neither 
duplicative or cumulative of evidence previously of record 
and, in conjunction with the evidence previously of record; 
it is significant enough that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for residuals of an injury to the eyes.  

3.  There is no competent evidence that relates a current 
right arm disability to service or any incident of active 
duty, to include trauma.  

4.  There is no competent evidence that relates a current low 
back disability to service or any incident of active duty, to 
include trauma.  

5.  There is no medical evidence that relates a current liver 
disease, to include claimed hepatitis, to any incident of 
service, to include alleged exposure to toxic substances, and 
the preponderance of the competent evidence is against a 
finding that a current liver disease was caused or aggravated 
by a service-connected disorder, to include treatment for 
gastric ulcer disease.  

6.  The veteran did not engage in combat with the enemy.  

7.  There is medical evidence of a current diagnosis of PTSD, 
but none of the alleged stressors upon which a diagnosis of 
PTSD has been based has been verified, to include being 
corroborated by service records or other credible supporting 
evidence.  

8.  The veteran's gastric ulcer disease is manifested 
primarily by episodes of abdominal pain that average at least 
once a month and are at least partially relieved by ulcer 
therapy, and his disability includes transient episodes of 
nausea and vomiting.  There is no showing that the veteran's 
physician has ordered bed rest, and while there has been 
fluctuation of the veteran's weight, he has not overall had 
weight loss, nor does he have anemia.  The disability is no 
more than moderately severe.  


CONCLUSIONS OF LAW

1.  The January 1984 rating decision that denied service 
connection for residuals of arc welding burns of the eyes is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2005).  

2.  Evidence received since the January 1984 rating decision 
denying service connection for residuals of arc welding burns 
of the eyes, which was the last final denial with respect to 
this issue, is new and material; accordingly, the claim is 
opened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001) (as effective for claims filed prior to August 
29, 2001).  

3.  Service connection for a claimed right arm disability, 
including residuals of a right shoulder injury, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002)38 C.F.R. § 3.303 (2005).  

4.  Service connection for a low back disability, including 
residuals of a low back injury, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

5.  Service connection for a liver disability, to include 
infectious hepatitis, is not warranted on a direct or 
secondary basis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002)38 C.F.R. §§ 3.303, 3.310(a) (2005).  

6.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002)38 C.F.R. 
§§ 3.303, 3.304(f) (2005).  

7.  The criteria for a 40 percent rating for the veteran's 
service-connected ulcer disease, but no more than 40 percent, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Codes 7306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligations of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
RO initially denied the claims considered in this appeal 
years prior to VCAA enactment.  

The veteran did receive VCAA notice regarding these claims in 
April 2003.  Because the VCAA notice in these claims was not 
provided to the veteran prior to the RO decisions from which 
he appealed, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and if so how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

With its April 2003 letter, the RO fulfilled VA's duty to 
notify the veteran regarding the service connection claims 
and his increased rating claim.  The RO informed the veteran 
that to establish entitlement to increased compensation, the 
evidence must show his service-connected disability had 
increased in severity.  The RO also notified the veteran that 
to support a claim for service-connected compensation 
benefits, the evidence must show: an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; a current physical or mental 
disability; and a relationship between his current disability 
and an injury, disease, or event in service.  The RO 
explained that medical evidence would show current disability 
and that medical records or medical opinions usually showed 
the relationship between the current disability and service.  

Further, in the letter, the RO notified the veteran that he 
could obtain and submit private evidence in support of his 
claims and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his service connection and increased rating 
claims, the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  The RO made it clear 
to the veteran that it was his responsibility to make sure VA 
received all requested records not in the possession of a 
Federal department or agency.  In addition, in a letter dated 
in November 2004, the VA AMC specifically requested that the 
veteran provide VA with any evidence or information he had 
pertaining to his claims.  

As outlined above, the RO letters gave the veteran ample 
notice as to the key evidentiary gaps in his claims by 
explaining what evidence was needed to substantiate each type 
of claim.  See Quartuccio v. Principi, 16 Vet.  App. 183, 187 
(2002).  Further, the April 2003 implicitly, and the November 
2004 letter explicitly served to notify the veteran of the 
need to submit any pertinent evidence in his possession, and 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
All notice required by VCAA and implementing regulations was 
furnished to the veteran, and no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.  See Mayfield v. Nicholson; 19 Vet. 
App. 103 (2005) (reversed on other grounds 444 F.3d 1328 
(Fed. Cir. 2006)).  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the service connection claims and increased 
rating claim addressed in this decision, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date relative the 
disabilities for which he was seeking service connection, nor 
was he provided with notice of the type of evidence necessary 
to establish the effective date in an increased rating claim.  
Despite the inadequate notice provided to the veteran in this 
regard, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection for a 
right arm disability, a low back disorder, liver disease and 
PTSD, any questions regarding ratings or effective dates for 
ratings are rendered moot.  (As noted above, the claims for 
service connection for residuals of an eye injury, 
hypertensive vascular disease with angina, and a disease 
manifested by hematuria, and the application to reopen a 
claim for service connection for migraine headaches, are 
addressed in the remand below.)

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The file includes the veteran's service medical 
records, with the exception of the service enlistment and 
separation examination reports.  The service enlistment and 
separation examination reports were not in the file at the 
time the RO first considered claims from the veteran.  During 
the course of this appeal, the VA AMC contacted the National 
Personnel Records Center (NPRC) to attempt to obtain the 
enlistment and separation examination reports, but NPRC 
replied that the veteran's service medical records were not 
on file at NPRC and it had no indication as to their 
whereabouts.  The AMC thereafter requested that the veteran 
provide any service medical records in his possession or if 
he knew where he might be located that he provide the address 
necessary to request them.  The veteran has not provided or 
identified the location of any additional service medical 
records, including enlistment and separation examination 
reports.  The RO obtained VA and private medical records 
identified by the veteran.  The veteran has submitted copies 
of service performance ratings, copies of service medical 
records, excerpts from newspapers, books and other 
publications, and a statement from his wife.  In addition, he 
testified at a hearing at the RO in May 1996.  Neither the 
veteran nor his representative has indicated that the veteran 
has or knows of any additional evidence that would support 
any of his claims.  

As to any duty to provide an examination and/or seek a 
medical opinion as to the remaining service connection 
claims, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The RO provided the veteran with VA examinations regarding 
his claim for service connection for PTSD and his increased 
rating claim.  It is pertinent to note that the PTSD claim 
turns on the question of whether any of the veterans's 
alleged in-service stressor has been verified rather than on 
the question of a current diagnosis.  The gastrointestinal 
examinations have provided findings adequate for rating 
purposes and, as explained below, support an increased 
rating, albeit not the maximum evaluation.  Relative to the 
other issues, the Board finds that, with no competent 
evidence of abnormal findings relating to a right arm 
disability, low back disability, or liver disease during 
service or for some years thereafter, and in the absence of 
competent evidence that suggests any of the contended 
relationship with respect to these disabilities, there is no 
duty to provide an examination or obtain a medical opinion.  
Id.; see also Wells v. Principi, 326 1381 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Service Connection- in general

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain conditions, including arthritis, hypertension and 
nephritis, will be presumed to have been incurred in service 
if manifested to a compensable degree within a year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  

Residuals of an Injury to the Eyes

In a January 1984 rating decision the RO denied service 
connection for residuals of arc welding burns of the eyes on 
the basis that current examination showed no eye 
abnormalities other than refractive error, which is regarded 
as a developmental defect.  By letter dated in February 1984, 
the RO notified the veteran of its decision and informed him 
of his appellate rights, but the veteran did not appeal, and 
the January 1984 decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  In June 1994, the RO received the 
veteran's application to reopen the claim, and in rating 
decision dated in December 1995 determined that new and 
material evidence had not been received to reopen the claim.  
The veteran's disagreement with that decision led to this 
appeal, which the veteran has continued to the present.  

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2005).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).  Evidence presented since the last final denial on 
any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Although amendments to 38 C.F.R. § 3.156(a) have revised the 
standard for new and material evidence, those amendments 
apply only to claims to reopen received on or after August 
29, 2001.  See Fed. Reg. 4560 (Aug. 29, 2001).  The veteran's 
June 1994 application to reopen the claim was many years 
earlier, and 38 C.F.R. § 3.156(a) as it was in effect before 
August 29, 2001 is therefore applicable.  As relevant in this 
case, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Following notification of an initial review and adverse 
determination by the Regional Office, a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  

In this case, in its January 1984 rating decision, the RO, in 
pertinent part, denied service connection for residuals of 
arc welding burns of the eyes.  The RO informed the veteran 
of its decision in a February 1984 letter and provided notice 
of his appellate rights, but he did not submit a notice of 
disagreement with that decision.  The January 1984 decision 
is therefore final, and new and material evidence is required 
to reopen the claim.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.156(a).  

Background and analysis

Evidence of record at the time of the January 1984 rating 
decision that denied service connection for residuals of arc 
welding burns of the eyes included the veteran's service 
medical records, some post-service military medical records 
pertaining to treatment of gastric problems, and the report 
of a November 1983 VA examination for compensation and 
pension purposes.  

The service medical records show that in June 1971 the 
veteran was seen in a dispensary with complaints of having 
burned his eyes while arc welding.  The physician noted 
burns, bilaterally, and he prescribed medication and eye 
pads.  The veteran was seen in a hospital emergency room in 
June 1973 reporting that he had an arc welder flash in his 
eyes when he used the wrong shield while welding.  On 
examination, there was slight conjunctival irritation, 
bilaterally, with no local session.  The impression was arc 
welding injury.  The physician prescribed eye ointment for 
two days followed by eye drops and patching.  Two days later, 
it was noted that the veteran's left pupil was still more 
dilated than the right, and the veteran was having trouble 
using his eyes together for close work.  The service medical 
records include no other reference to any eye injury.  At the 
VA examination in November 1983, examination of the eyes 
revealed no abnormalities.  

In its January 1984 rating decision, the RO denied service 
connection for residuals of the arc welding burns of the eyes 
on the basis that there was no evidence of chronic residuals 
of the injuries.  Evidence added to the record since the 
January 1984 RO decision includes large amounts of evidence 
that in no way concern the eyes.  The added evidence does 
include a January 1996 letter from a private ophthalmologist 
in which he states that his examination had revealed small 
areas of pigment clumping in both maculae and there was an 
area that was suggestive of an old, small retinal pigment 
epithelial detachment, seen below the maculae in the right 
eye.  The physician said his impression was early macular 
degeneration of the dry type.  In regard to the question of 
the retinal changes being secondary to ultraviolet light 
exposure from welding incidents in the 1970s, the physician 
said that in his research he found no mention of pigmentary 
changes in the macula or of any specific definite macular 
changes due to ultraviolet light.  

In addition to the foregoing, other evidence added to the 
record includes the report of a private eye examination 
conducted in May 1997.  That examiner noted the veteran's 
history of retinal burns from arc welding, and on examination 
of the maculae said it looked like age-related macular 
degeneration of both eyes, right greater than left, 
associated with burns.  Later eye examination reports added 
to the record include the June 2005 VA outpatient record in 
which an ophthalmologist reported that he noted retinal 
pigment epithelium changes with atrophy and pigment clumping, 
right eye greater than left eye.  The impression was age-
related macular degeneration, right eye greater than left 
eye.  

All of the evidence cited above is new, and in the Board's 
judgment, the report of the May 1997 eye examination from a 
private health care provider in which he notes a history of 
retinal burns from arc welding and reports findings of age-
related macular degeneration of both eyes, right greater than 
left, to be associated with burns is material to reopen the 
claim.  The evidence relates post-service bilateral eye 
disability to the in-service arc welding burns and is neither 
duplicative nor cumulative of evidence previously of record.  
In conjunction with the evidence previously of record, this 
additional medical evidence is significant enough that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for residuals of an injury 
to the eyes and serves to reopen the claim.  38 C.F.R. 
3.156(a) (as in effect prior to August 29, 2001).  


Right Arm and Low Back Disabilities

Background

The veteran filed his claims for service connection for a 
right shoulder disability and low back disability in August 
1996.  At that time he reported that in service in Bitburg, 
Germany, in approximately the spring of 1973, a 360 wing tip 
drop tank fell on him and caused him to fall to the ground.  
The veteran has asserted that this resulted in damage to his 
right shoulder and low back; he states that his right 
shoulder never stopped hurting and has caused him pain and 
problems since the date of the accident in service.  He 
acknowledges post-service back injuries, but argues his 
initial low back injury was in service and happened at the 
same time as the right shoulder injury.  

In its August 1998 rating decision, the RO denied service 
connection for postoperative right shoulder multidirectional 
instability and also denied service connection for low back 
pain.  The veteran disagreed, the RO issued a statement of 
the case, and the veteran perfected his appeal as to those 
issues.  When the Board first addressed those claims, which 
was in its July 2003 remand, it listed the issues before it 
as including service connection for a right arm disability 
and service connection for lumbosacral strain, while in its 
description of the procedural history of the case in the 
Introduction section of the remand, it referred to the RO's 
actions on claims for right shoulder multidirectional 
instability, post operative, and service connection for low 
back pain.  In its October 2004 remand, the Board again 
listed the pertinent issues as service connection for right 
arm disability and service connection for lumbosacral strain.  
In order to give broadest consideration to the veteran's 
claims, the Board has now framed the issues as entitlement to 
service connection for a right arm disability, to include 
residuals of a right shoulder injury, and entitlement to 
service connection for a low back disability, to include 
residuals of a low back injury.  

Review of the veteran's service medical records show that 
they include no reference to a right shoulder, right arm, or 
low back injury resulting from having had a wing tip drop 
tank fall on him.  The service medical records include no 
reference to such an injury, and they include no complaint, 
finding, or diagnosis concerning the veteran's right upper 
extremity or low back.  

The earliest post-service evidence of right upper extremity 
problems is in the late 1980s when private medical records 
show that the veteran underwent a cervical discectomy in 
January 1989, and thereafter his complaints included numbness 
in the fingers of each hand in May 1989.  There was also a 
finding of tenderness in the anterior edge of the right 
trapezius in September 1989.  By November 1990, the veteran's 
private physician noted progressive weakness of the right 
upper extremity.  In December 1990, a private neurosurgeon 
examined the veteran, and suggested spasms of the right hand 
might be related to medication.  

The veteran was examined by another private neurosurgeon in 
May 1991, who noted that the veteran had undergone a 
discectomy at C-6 and said that his symptoms preoperatively 
were primarily numbness of the first three fingers of each 
hand, neck pain, and an aching left shoulder pain without 
radicular arm pain.  Six months postoperatively the veteran 
had developed numbness of the fourth and fifth fingers of 
each hand, with some radiation up the arms, bilaterally.  
After review of X-rays and clinical examination in May 1991, 
the neurosurgeon's impression was:  status postop anterior 
discectomy at C5-C6; and bilateral upper extremity numbness 
and triceps weakness, etiology undetermined, rule out 
cervical disc protrusion, C6-C7.  

In June 1991, the veteran sustained a hyperextension injury 
of the right wrist while handling scuba gear, and a private 
orthopedist who examined the veteran in August 1991 in 
conjunction with a workers compensation claim noted full 
unrestricted range motion of the bilateral shoulders, elbows, 
and forearms.  After review of X-rays, it was his impression 
that the veteran had some internal derangement of his right 
wrist secondary to the hyperextension injury.  In 
September 1991, the veteran underwent arthroscopy, which 
revealed a partial scapholunate ligament tear and 
fibrocartilaginous complex of the right wrist, and those 
areas were debrided.  In January 1992 and March 1992, he was 
evaluated and was also noted to have some residual de 
Quervin's extensor tenosynovitis of the right wrist.  

The earliest post-service medical record concerning the 
veteran's low back is a record from a private urgent care 
clinic dated in February 1993.  The veteran reported that he 
had been diving the previous day and while helping a diver in 
distress had fallen on his back with 100 pounds of gear.  He 
said that he did "okay", but later had increased low back 
pain.  After examination, the diagnosis was lumbosacral 
contusion and strain.  

In late March 1994 following an endoscopy earlier that month, 
the veteran's private family physician noted that the 
intravenous injection site for the endoscopy showed swelling 
and tenderness involving the right forearm up the arm to the 
shoulder.  The physician hospitalized the veteran in early 
April 1994, and he underwent intravenous anticoagulation of 
thrombophlebitis of the right cephalic vein.  

Follow-up records from the veteran's family physician show 
that after the April 1994 hospitalization the veteran 
continued to complain of right upper extremity pain.  In a 
note dated in late May 1994, the physician stated that the 
veteran was still symptomatic with right shoulder girdle pain 
with radiation of numbness into the fourth and fifth fingers 
of the right hand.  The physician noted that this had been 
attributed to the deep venous thrombosis of the area, but the 
veteran also had a history of a cervical level neurological 
problem with cervical discectomy in 1989.  An 
electromyography study in late May 1994 was normal, and an 
ulnar nerve study showed mild changes in the ulnar nerve and 
borderline sensory latency in the median nerve.  

The veteran was again seen by a neurosurgeon in June 1994, 
and his impression included right upper extremity pain, 
etiology undetermined.  The physician noted that a magnetic 
resonance imaging study (MRI) had shown spondylosis at C5-C6 
and possible right C4-C5 disc protrusion.  Evaluation in a 
pain clinic in August 1994 resulted in the impression of 
chronic pain, neck and right upper extremity, rule out reflex 
sympathetic dystrophy, right upper extremity, and the veteran 
received right stellate ganglion blocks.  In mid August 1994, 
the veteran had a right carpal tunnel release.  

Notes from the veteran's family physician dated in September 
1994 note that the veteran had completed three stellate 
ganglion blocks on the right performed for reflex sympathetic 
dystrophy of the right arm, but that the veteran reported 
minimal subjective improvement of symptoms.  He stated that 
the right carpal tunnel release had, however, been effective 
and that the symptoms from this problem were significantly 
diminished.  The assessment was right arm pain of 
multifactorial origin.  In late November 1994, the veteran 
reported he had had a change in the status of his right arm, 
stating that for the past 48 hours, he had numbness of the 
entire right shoulder and arm, and he described tingling as 
if the arm were asleep.  

When the veteran saw his family physician in January 1995, he 
reported that had recently been involved in rescuing 
furniture and personal effects from his flooded home.  He 
presented with neck pain, low back pain, and testicular pain 
in addition to his chronic right arm pain.  On examination, 
there was bilateral cervical and lumbosacral paraspinal spasm 
along with tenderness.  The pertinent assessment was neck 
pain and back pain due to muscle spasm.  

Records from the veteran's family physician show that in 
February 1996 the veteran reported there had been a small 
flood in his home several days earlier and he had slipped on 
wet carpeting and fell onto his buttocks.  He was currently 
complaining of low back pain with a sensation of paresthesia 
extending along the right lateral and posterior thigh.  
Paraspinal spasm was evident on examination.  The assessment 
was low back pain with possible right sciatica.  He was seen 
with continuing complaints, and in mid-March 1996 the 
assessment was low back pain and right sciatica secondary to 
fall.  March 1996 X-rays of the lumbosacral spine were 
normal.  

Notes from the veteran's family physician show that the 
veteran had right shoulder complaints in June 1996.  The 
veteran described having had dislocation episodes of the 
shoulder in the past while diving and now reported popping 
and a sensation of nearly giving out with the shoulder on 
occasion, but mostly had trouble with simple rotation and 
elevation.  The assessment was right shoulder pain, possible 
joint laxity, and the physician administered an intra-
articular steroid injection.  

After consultation with an orthopedist, the veteran underwent 
a right shoulder caspsulorrhaphy for multidirectional 
instability in July 1996.  At that time he reported to the 
surgeon that he had worked for about 27 years as diver and 
had had episodes of his shoulder popping and what sounded 
like subluxation while diving in the past.  He said he could 
not recall any specific dislocation in the past.  He also 
reported that his right hand went to sleep when he went into 
a throwing position or tried to place his right hand behind 
his head.  When the veteran was seen for follow-up in 
December 1996, he was noted to be 100 percent recovered from 
shoulder surgery, with full range of motion of the shoulder, 
but still had chronic radiation of pain from the neck to the 
right arm.  

Office notes from the veteran's private physician show that 
in January 1997 the veteran reported having developed low 
back pain and some right sciatica while sandbagging during a 
recent flood emergency.  After examination, the assessment 
was low back pain with right sciatica.  Additional records 
dated in mid-January and in March 1997 include complaints of 
chronic right arm pain.  Additional private medical show 
continuing complaints, and a progress note dated in 
September 1997 shows that the veteran was seen with 
complaints of intermittent progressive numbness of the thumb 
and middle finger, bilaterally, that had started a few months 
earlier.  The veteran gave a history of a similar prior 
episode that required urgent neurosurgical intervention.  
There was also noted to be a history of a high pressure hose 
injury to the right wrist and past ligament repair of the 
right shoulder.  The veteran was noted to be currently using 
a TENS unit for right arm pain.  After examination, the 
impression was:  (1) new onset bilateral hand numbness, which 
the physician said possibly represented a recurrence of 
cervical cord compression/radiculopathy; and (2) remote right 
distal upper extremity weakness, chronic pain syndrome 
secondary to injury, requiring TENS unit, Vicodin.  
An office note dated in February 1998 shows the veteran saw 
his private primary care physician with complaints of back 
pain, which was noted to have had its onset approximately two 
years earlier.  The veteran described the pain as 
intermittent but fairly persistent, and he also described 
bilateral sciatica for the past two years.  The physician 
also noted that an X-ray had been done about a year ago with 
an impression of some disc compression.  In March 1998, the 
veteran felt the low back pain was becoming progressively 
worse; the physician's assessment was low back pain, probably 
sacroiliitis.  

In July 1999, the veteran was seen with complaints of 
continuing low back pain and sciatica.  He also complained of 
increasing twitching of the right hand.  The assessment was 
right sciatica, still symptomatic and pain and tremor of the 
right arm.  The veteran's private physician said that this 
was a complex problem in that the veteran had had an injury 
to the right hand with development of reflex sympathetic 
dystrophy and had also had right shoulder surgery.  He said 
that the developing tremor and weakness needed to be 
reevaluated in light of an abnormal MRI study in 1994.  The 
record indicates the veteran underwent a cervical fusion in 
January 2000.  

Analysis

The Board notes at the outset that the RO denied service 
connection for postoperative cervical discectomy in a rating 
decision dated in December 1995.  The veteran did not appeal 
that decision.  Later, in a rating decision dated in February 
2000, the RO denied the veteran's application to reopen that 
claim, the veteran filed a notice of disagreement, and a 
statement of the case was issued.  The veteran did not, 
however, file a substantive appeal.  Accordingly, the matter 
of residuals of a cervical discectomy is not before the 
Board.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a right arm 
disability, to include residuals of a right shoulder injury, 
and for service connection for a low back disability, to 
include residuals of a low back injury.  

The veteran's service medical records are negative for any 
complaint, finding, or diagnosis concerning his right 
shoulder, right arm, or low back.  While the veteran reports 
that a wing tip drop tank fell on him resulting in injuries 
to his right shoulder and low back, that is not documented in 
his service medical records.  Although the veteran has 
reported that he has been bothered by his right shoulder and 
presumably his low back ever since the claimed injuries in 
service, the absence of any treatment records or diagnosis 
relating to the right shoulder, right arm or low back until 
many years after service is significant evidence against the 
claims.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, there is no medical 
evidence that suggests a causal relationship between the 
right shoulder instability identified in 1996 or the 
veteran's multifactorial right arm problems and any incident 
of service, including having had a wing tip drop tank fall on 
him.  Likewise, there is no medical evidence that suggests a 
causal relationship between any current low back disability, 
including sacroiliitis, and any incident in service, 
including the claimed in-service injury.  

While the veteran is competent to report that he sustained an 
eye injury during service, his assertions that his current 
right arm and shoulder disability and a low back disability 
are causally related to that event cannot serve as competent 
evidence of a relationship between the veteran's current 
disabilities and service.  In this regard, the Board notes 
that the record does not show, nor does the veteran contend, 
that he has specialized education, training, or experience 
that would qualify him to provide medical opinions.  It is 
now well established that a lay person such as the veteran is 
not competent to opine on medical matters such as diagnoses 
or etiology of medical disorders, and this veteran's opinion 
that his current right arm disability, to include as a 
residual of right shoulder injury, and his current low back 
disability, to include residuals of a low back injury, are 
due to any incident of service is therefore entitled to no 
weight of probative value.  See, e.g., Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In summary, the Board finds that no right arm disability or 
low back disability was shown in service or for many years 
thereafter, and the evidence does not demonstrate that any 
current right arm disability or low back disability is linked 
to any incident of service, to include any right shoulder or 
low back injury that may have occurred when a wing tip tank 
fell and hit the veteran.  The Board therefore concludes that 
the preponderance of the evidence is against the claim, and 
service connection for a low back disability, to include as 
residual to low back injury, is not warranted, nor is service 
connection warranted for right arm disability, to include as 
a result of a right shoulder injury.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Liver Disease

In August 1996, the veteran filed a claim for service 
connection for a liver disorder stating that while on active 
duty he handled many chemicals, some of which he said were 
now known to be cancer causing.  He said he felt it was for 
that reason that he now had elevated liver enzymes.  In a 
later statement dated in September 1998, the veteran stated 
that he inhaled a great deal of smoke during his duties as a 
welder in service, which he felt may further have contributed 
to his liver condition.  The veteran stated that at the time 
of his shoulder surgery the doctors were concerned about his 
elevated liver enzymes and advised him that this condition 
had most probably been manifest for quite some time.  

In its August 1998 rating decision, the RO denied service 
connection for a liver condition, the veteran disagreed with 
that decision, the RO addressed that issue in its October 
1998 statement of the case, and the veteran perfected his 
appeal.  The RO later addressed the claim in a supplemental 
statement of the case dated in August 2002 and at that time 
framed the issue as entitlement to service connection for 
"infectious hepatitis originally claimed as liver disease."  
Since that time, the RO has referred to the issue as service 
connection for infectious hepatitis.  In view of the 
veteran's contentions, the Board has framed the issue as 
entitlement to service connection for a liver disability, to 
include infectious hepatitis.  

The veteran's service medical records include no complaint, 
finding, or diagnosis indicating the presence of a liver 
disability.  Post service, private medical records also show 
that in February 1993 and June 1993 the veteran was noted to 
have elevated values of gamma-glutamyl-transferase (GGT) in 
liver function studies, but had no clinical symptoms of 
hepatitis.  In a June 1993 note, after the veteran underwent 
a cholecystectomy, his private physician suggested that the 
elevated GGT might have been on the basis of stone 
obstruction in the bile duct.  His assessment was "follow-up 
of chemical hepatitis."  The report of laboratory study on 
that date in June 1993 shows an abnormally high GGT value.  
In a note dated in early July 1993, the veteran's private 
physician noted there was relatively recent onset of notation 
of persistently elevated liver function values.  His 
assessment was "hepatitis of unclear etiology, possibly 
induced by Prilosec, which needs to be changed."  The 
physician discontinued Prilosec and prescribed Tagamet.  In 
late July 1993, the veteran's private physician noted that 
with respect to the persistently elevated GGT since the time 
of the veteran's laparoscopic cholecystectomy, another 
physician harbored the suspicion of possible retained common 
duct stone.  

In discharge summary associated with the veteran's 
hospitalization in October 1994 for apparent narcotic 
withdrawal delirium, the veteran's private physician stated 
that the veteran was noted to have a mild hepatitis as 
measured by transaminase elevations.  The discharge diagnoses 
included hepatitis, etiology undetermined.  Medications at 
discharge included Prilosec.  

At a July 1995 visit to his private physician, it was noted 
that the veteran had a history of abnormal liver function 
tests, which in the past had been blamed on Prilosec.  At 
another visit a week later, the physician reviewed liver 
function studies, and his assessment included abnormal liver 
function, chronic, rule out hepatitis.  He ordered a 
hepatitis screen.  Tests for antibodies for hepatitis A, B, 
and C were done at a private laboratory in July 1995; none 
was detected.  

In office notes dated in November 1995, the veteran's private 
physician noted abnormal liver function values, which 
reportedly showed significant increases.  At a follow-up 
visit, the veteran admitted he had been mourning the death of 
a close friend and had been drinking heavily episodically, 
but on receipt of news of elevated functions reported he had 
abstained.  In a December 1995 office note, the physician 
noted that a liver panel laboratory report had shown 
improvement of GTT values, and was otherwise normal.  The 
assessment was nonspecific hepatitis with improvement.  

When the veteran underwent a VA echogram of the abdomen in 
May 1999, he was noted to have a clinical history of 
hepatitis.  The radiologist's impression was that the liver 
was at the upper limits of normal size with no focal lesions.  
In an office note dated in June 1999, the veteran's private 
physician noted that the veteran had had an apparent false 
alarm regarding a diagnosis of hepatitis C per the VA system.  
At a VA examination in August 2000, the examiner noted that 
the veteran had a history of increased liver function tests 
with a negative screen for hepatitis.  

Analysis

The issue before the Board is entitlement to service 
connection for a liver disability, to include infectious 
hepatitis.  As noted above, service connection may be granted 
for disability due to injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for 
disability that is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a).  

Review of the record shows there is no evidence whatever of 
liver disability, including infectious hepatitis, in service, 
and the first indication of any abnormal liver function was 
not until 1993, more than a decade after service.  

While the veteran's private physician's assessment in July 
1993, following findings of elevated GGT, was that the 
veteran had hepatitis possibly induced by Priloec, but in 
October 1994, when the veteran was again taking Prilosec, the 
physician stated that the etiology was undetermined.  When he 
again noted elevated liver function values in July 1995, the 
physician's assessment included rule out hepatitis, and this 
was followed by laboratory studies later that month that 
ruled out the presence of hepatitis A, hepatitis B, and 
hepatitis C.  The only other diagnosis of hepatitis is that 
made by the veteran's private physician in December 1995, 
when his assessment was nonspecific hepatitis with 
improvement.  At that time a liver panel laboratory report 
had shown improvement after the veteran reported abstention 
from drinking.  

As of August 2000, a VA examiner noted that the veteran had a 
history of increased liver function studies with a negative 
screen for hepatitis.  (Emphasis added.)  To the extent that 
the veteran's private physician diagnosed the veteran as 
having nonspecific hepatitis in December 1995, he did not 
associate the diagnosis with medications used for the 
veteran's service-connected ulcer disease, nor did he relate 
it in any way to any incident of the veteran's active 
service, to including exposure to smoke, fumes, or chemicals.  
The most recently dated relevant medical evidence rules out a 
current diagnosis of hepatitis or any other underlying liver 
disease.   The law requires that in order for service 
connection to be granted, there must be a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In any event, 
the preponderance of the evidence is against a nexus between 
a current diagnosis of a liver disease and any incident of 
active service.

In sum, there is no medical evidence that relates a current 
liver disease, to include claimed hepatitis, to any incident 
of service, to include alleged exposure to toxic substances, 
and the preponderance of the competent evidence is against a 
finding that a current liver disease was caused or aggravated 
by a service-connected disorder, to include treatment for 
gastric ulcer disease.  

The Board acknowledges the veteran's contention that he has 
liver disease related to exposure to smoke, fumes, and 
chemicals in service.  The Board observes, however, that he, 
as a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See, Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for a liver disease, to include hepatitis.  Thus, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

PTSD

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 
17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 
Vet. App. 264, 273-74 (2004).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether a stressor was of sufficient gravity 
to cause or support a diagnosis of PTSD is a question of fact 
for medical professionals and whether the evidence 
establishes the occurrence of stressors is a question of fact 
for adjudicators.  

Although the veteran received a diagnosis of PTSD in 
March 1995 from a private psychologist who identified the 
stressor as trauma during a private hospitalization, and 
there was VA psychological testing and psychiatric 
examination in February 1997, during which it was concluded 
the veteran does not have PTSD, there is medical evidence of 
record that that includes diagnoses of PTSD related to 
service.  

In particular, at a VA PTSD examination in September 1993, 
the veteran reported that during his service in Germany, he 
was exposed to enemy terrorist attacks on more than one 
occasion when they attacked his base.  The veteran reported 
that he was exposed to casualties because of malfunctions or 
difficulties with aircraft, including F-4s and RB-66s.  He 
remembered that on one occasion he was playing golf at the 
end of the runway and an RB-66 could not take off and ended 
up crashing, and that they had to pick up the dead pilots.  
The veteran reported that he currently had constant 
nightmares about this aircraft accident, including about the 
burned remains of the pilots.  The physician said that the 
veteran's history and mental status examination were 
consistent with the diagnosis of PTSD and chronic dysthymia.  
The physician stated that the veteran's PTSD symptoms were 
related to his military experience.  

In addition, a VA mental health clinic progress note dated in 
August 1999 shows that the veteran was referred there at his 
request after he became angry with his primary care provider.  
The examiner stated that the veteran had PTSD symptoms of 
nightmares, intrusive thoughts, emotional numbing, 
hypervigilance and avoiding airports, crowds and barbeques 
(because of the smell of cooking meat), and that those 
symptoms were from the veteran's Air Force experiences.  The 
veteran reported that in the Air Force he witnessed people 
being burned to death in plane wreckage and he removed dead 
bodies (and body parts/remains from airplane turbines).  
After examination, the Axis I diagnosis included PTSD.  

At a VA mental health PTSD intake assessment in June 2001, 
the examiner stated that the following stressful events were 
identified:  (1) The veteran saw two aircraft crash in 
Southeast Asia and had to pick up the remains of the victims; 
the veteran saw one man incinerated on the wing of the 
aircraft as his crew tried to rescue him.  (2) The veteran 
witnessed a plane crash in Germany and assisted in pulling 
the pilot out of a tree; he reported that the pilot's head 
was actually stuck in the tree trunk.  (3) The veteran 
witnessed two plane crashes, one in Germany and one in 
Southeast Asia, in which he picked up the remains of crewmen 
who were sucked into intakes and "came out hamburger meat."  
(4) In Germany, the veteran was given a four-minute warning 
to launch nuclear missiles; the veteran stated that this was 
a traumatic event because he realized he had only four 
minutes to live, but just before launch, the order to "stand 
down" was given.  (5) In Germany in 1972 he was told they 
were under terrorist attack.  He stated that explosives were 
planted on the "fuel cell" 200 feet from his work area.  
The clinical psychologist who examined the veteran stated 
that the veteran did no service in a combat zone but that he 
did witness traumatic deaths of servicemen during his tour of 
duty.  The psychologist stated that this met the diagnostic 
criterion of having witnessed actual death of others.  The 
psychologist interviewed the veteran and also stated that 
psychological testing supported the diagnosis of PTSD.  The 
Axis I diagnosis was PTSD, which the psychologist said was 
given provisionally to be further validated by clinicians who 
worked with the veteran.  

In a VA mental health clinic progress note dated in August 
2001, the author said that this was his first meeting with 
the veteran, who he said clearly had PTSD, military related, 
in relation to Vietnam service.  After examination, the 
impression was chronic and severe PTSD.  At a VA mental 
health clinic visit in October 2001, the veteran said his 
daily "flashbacks" and nightmares were of his experience as 
an airplane ground crew in which he witnessed numerous air 
crashes and saw pilots and passengers get killed.  

In a letter dated in September 2002 to a Vet Center 
readjustment counselor, a VA psychiatrist stated that an 
enclosed progress note dated in September 2002 delineated the 
extent and severity of the veteran's disability due to PTSD.  
In that note, the psychiatrist stated that the veteran 
reported that in Vietnam he came under enemy fire when 
repairing/retrieving downed U.S. aircraft.  The veteran 
stated he was sent on several 15-day missions of this type 
and was shot in the ankle on one such mission.  The 
psychiatrist noted that this information had not been 
gathered at the earlier PTSD evaluation.  The assessment 
reported in the September 2002 note was chronic severe PTSD 
secondary to combat experiences in the Vietnam War.  A 
medical record received from the Vet Center in October 2002 
shows that the veteran's had been receiving treatment there 
since May 2001.  The diagnostic impression included PTSD.  
The veteran was stated to be a combat veteran, and the 
reporter commented that the veteran's ability to function had 
been severely impaired due to his trauma of being in combat 
situations.  

The evidence outlined above establishes that the veteran has 
a diagnosis of PTSD and includes opinions linking the 
diagnosis to various reported in-service stressors.  The 
aspect of this claim that remains to be determined is whether 
the veteran engaged in combat with the enemy or whether the 
record presents an adequately corroborated stressor.  

If it cannot be established that the veteran engaged in 
combat or his alleged stressor is not combat related, the 
claimant's lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the veteran's testimony or statements.  See Cohen v. Brown, 
10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); see also Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993); Doran v. Brown, 6 Vet. App. 283, 289-90 (1994).  
If the preponderance of the evidence is against finding that 
the veteran engaged in combat, the Board may not accept the 
occurrence of, and the veteran's witnessing of or 
participation in, the specifically claimed stressful events 
solely on the basis of his assertions.  Id.  

Review of the medical reports outlined above shows that the 
examiners have based their diagnoses on PTSD on the following 
stressors reported to them by the veteran:  at the September 
1993 examination the examiner noted that the veteran reported 
constant nightmares about the crash of an RB-66 aircraft on 
takeoff and death of the aircrew which he witnessed while 
playing golf; in August 1999, the recorded stressor was 
having witnessed people being burned to death in plane 
wreckage and removal of bodies and body parts from wreckage 
including airplane turbines; in June 2001 the alleged 
stressor was witnessing airplane crashes in Germany and 
Southeast Asia and witnessing the death of the aircrews 
and/or recovering their remains; in October 2001, it was 
witnessing numerous air crashes and seeing pilots and 
passengers get killed; in September 2002, the diagnosis of 
PTSD was based upon the allegation of being exposed to enemy 
fire in Vietnam when repairing/retrieving downed U.S. 
aircraft and having been shot in the ankle on one such 
mission; and in the Vet Center report received in October 
2002; the diagnosis of PTSD was based upon the veteran's 
allegation of  being in combat.  

Proof of combat

Because some of the diagnoses of PTSD were based on the 
veteran having been in combat, the Board must determine 
whether the veteran did engage in combat.  

The veteran's DD Form 214 shows that he completed a metals 
processing course in August 1971 and that primary specialties 
were metals processing specialist for four and a half years 
and personnel specialist for six years.  

Pursuant to M21-1, Part III, individual decorations that 
serve as evidence that the veteran engaged in combat include 
such medals as the Combat Infantryman Badge, the Purple 
Heart, and the Bronze Star Medal with "V" device, none of 
which was awarded to the veteran.  The DD Form 214 shows that 
the veteran did receive several decorations and medals, 
including the Republic of Vietnam Gallantry Cross with Palm.  
While that medal confirms his presence in the Southeast Asia 
Theater of Operations, it does not indicate that the veteran 
served in combat, nor does it establish physical presence in 
the combat area of Vietnam.  VA does not recognize the 
Vietnam Gallantry Cross as presumptive participation in 
combat.  Historically, the Vietnam Gallantry Cross was a 
foreign decoration awarded by the Vietnamese government to 
every American who served in Vietnam.  When it was awarded to 
units on the Army Level, it was decorated with a palm.

Service performance reports provided by the veteran are also 
negative for any findings evincing combat duty.  The earliest 
of these reports is for a period beginning in February 1973, 
and the reports include wartime periods from 1973 to 1975, 
but they provide no evidence that the veteran had combat duty 
during that time.  

Based on the forgoing, the Board finds that the evidence 
preponderates against finding that the veteran engaged in 
combat.  

Corroboration of claimed stressors

The veteran has provided extensive lists of events and 
experiences he contends are the stressors that resulted in 
his PTSD.  The RO has made repeated efforts to obtain 
information or evidence that corroborates the veteran's 
claimed stressors and has requested that the veteran provide 
supporting evidence to the extent possible, including 
additional service records in his possession and statements 
from people who knew him in service.  

In a letter to the U.S. Army and Joint Services Environmental 
Support Group (ESG) dated in January 1994 the RO requested 
information verification pertaining to the veteran's PTSD 
claim.  The RO noted that the veteran had indicated he was 
personally involved with picking up bodies after airplane 
crashes in 1971 at Spangdahlem Air Force Base (AFB) and in 
1973 at Bitburg AFB in Germany.  The RO stated that the 
veteran also related various periods that his base was 
attacked by terrorists, including a fire bombing in August 
1972 and sniper fire in October 1972.  The RO stated that it 
had enclosed the veteran's supporting statements and a copy 
of his DD Form 214.  The RO also stated that extracts from 
the veteran's personnel file had been requested but were not 
available.  

In its May 1994 reply, ESG stated indicated that in order for 
it to research specific incidents, to include aircraft 
accidents, the veteran must provide his complete unit of 
assignment and the date of each incident to within seven 
days, aircraft unit designation, type and location of the 
incident, number and full names of casualties, and other 
units involved.  

Thereafter, in a statement dated in June 1994, the veteran 
stated that he could not remember dates within the requested 
seven days.  He stated that that he would reiterate some of 
the most horrendous events that occurred while he was on 
active duty.  He stated that one event that stood out very 
strongly occurred around September 1971 when he was playing 
Golf at Spangdahlem.  He said that a Bitburg AFB RB-66 plane 
crashed just before take off and the pilot flew through the 
windshield of the plane.  The veteran said the pilot's body 
was thrown within 20 feet of where he was standing and ended 
up with his head partially embedded in the trunk of a tree.  
The veteran said that the co-pilot did not make it out of the 
plane at all, and the electronics countermeasures operator 
made it out onto the wing just as the plane exploded, and 
they watched him burn.  The veteran said that he was in 
Maintenance at that time and had to assist in removing the 
bodies and body parts.  

In the veteran's June 1994 statement he said that another 
stressful incident occurred around August 1972 at Bitburg AFB 
when a fire broke out in the chow hall.  The veteran said he 
managed to get out of the building just seconds before the 
entire roof caved in.  He said that another life threatening 
stressor occurred around January 1973 while he was attached 
to 36 FMS and between Bitburg and Spangdahlem two "smart 
bombs" were lost.  He said he and others were sent out to 
search for them, but as they got close, they found themselves 
under fire.  

In a statement dated in January 1996, the veteran's wife, a 
retired master sergeant, stated that to the best of her 
memory various events happened at Bitburg Air Force Base in 
Germany including that chow hall number 2 was burned to the 
ground.  

At the May 1996 hearing, the veteran testified that events in 
service that he considered PTSD stressors included having 
witnessed an emergency landing of an aircraft in which there 
was nearly a crash with another aircraft that was doing a 
touch and go landing in February 1975.  There was a resulting 
grass fire and fighting between the pilots of the two 
aircraft.  The veteran also testified that in August or 
September 1972 he witnessed the crash of an RB-66 aircraft 
while he was golfing at Spengol air base.  He testified that 
the pilot or co-pilot was ejected and flew six feet in front 
of him and impacted his head into a tree.  He testified that 
the other pilot was burned alive in his seat, and the 
electronics countermeasures officer was burned alive as he 
tried to escape the aircraft.  He also testified that he was 
attending the Olympic Games in Munich at the time hostages 
were taken.  

In addition, at the May 1996 hearing, the veteran testified 
that he saw a B-52 aircraft crash at March Air Base while he 
was attending leadership school.  The veteran testified that 
he did not see the crew, but that he was volunteered to pick 
up body parts.  He stated that he picked up items that 
smelled of burning flesh but he could not say whether they 
were body parts.  Also, the veteran testified as to having 
witnessed non-fatal aircraft crashes, and he also stated that 
a chow hall burned down shortly after he had been inside.  

In a letter dated in February 1997, the RO again requested 
that ESG provide verification of information provided by the 
veteran and enclosed the veteran's supporting statement.  

In a letter dated in January 1998, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly ESG) 
stated that it had been unable to document the September 1971 
and 1973 aircraft incidents as described by the veteran.  It 
enclosed a copy of a report that documented an airplane crash 
at Spangdahlem Air Base in January 1971, which was prior to 
the veteran's entrance into service.  

In support of his claim, the veteran has submitted many 
documents, including book excerpts about terrorism, 
photographs of airplane crashes, diagrams, maps, and 
newspaper clippings, some of which he has annotated, 
including at times with the inscription, "I was there."  
Among these documents is a newspaper article about the crash 
of a B-52 aircraft near March AFB in California in October 
1978, killing five crewmen.  While the veteran annotated the 
clipping with the statement "I was there" and "I saw it go 
in," there is no independent evidence that the veteran 
witnessed this event or participated in recovery of victims.  
Further, the Board notes that at the May 1996 hearing the 
veteran testified that he witnessed a B-52 aircraft crash at 
March AFB when he was attending leadership school, and his DD 
Form 214 shows that his NCO leadership school was in 1979.  

The Board additionally notes that the veteran has submitted a 
newspaper article reporting that at about midnight two 
security guards patrolling the perimeter of the Air Force 
base at Bitburg, Germany, began receiving several rounds of 
what was believed to be large-caliber fire and fired back 
eight rounds.  The individuals disappeared into underbrush, 
and they were believed to be poachers who were alarmed by the 
patrolling guards.  The resulting security alert was 
cancelled at 3am.  While the evidence shows that the veteran 
was stationed at Bitburg, the article is undated and that the 
veteran was assigned to the base at the time of the incident 
has not been confirmed.  The Board notes however, that while 
this may represent what the veteran has called terrorist 
attacks on his base, and he did mention terrorist attacks at 
the September 1993 VA examination, it was witnessing deaths 
and retrieving victims bodies from airplane crashed that the 
veteran reported as being persistently re-experienced.  

Also, while the statement from the veteran's wife that she 
recalls that a chow hall burned down supports the veteran's 
assertions that he was present when a chow hall burned, that 
incident has not been reported by a health care professional 
as a traumatic event that caused the veteran's PTSD.  

Finally, the Board finds no evidence to support the statement 
in the September 2002 mental health clinic record that the 
veteran was shot in the ankle while repairing/retrieving 
downed U.S. aircraft in Vietnam.  The veteran's service 
medical records show that he received treatment for a lye 
burn on his left ankle that occurred in 1981, and service 
connection is in effect for the residual scar.  While what 
was described as a likely pellet was identified and planned 
to be excised from the veteran's left ankle at a military 
medical facility after service, the veteran's service medical 
records do not show treatment for a gunshot or shell fragment 
wound of either ankle in service.  In a December 1995 rating 
decision, the RO denied service connection for residuals of a 
pellet gunshot wound, and the veteran did not appeal.  



Analysis

On review of the evidence outlined above, the Board finds 
that the veteran's claimed stressors that have resulted in 
diagnoses of PTSD are unverified and unverifiable.  Again, 
for purposes of a PTSD service connection claim, unless the 
veteran is shown to have service in combat through official 
service records or combat citations, which has not been shown 
here, the veteran bears the burden of advancing a stressor 
that can be verified to some extent.  The Court has held that 
there need not be corroboration of every detail of a claimed 
stressor, including the veteran's personal participation 
where there is independent evidence of stressful events and 
the evidence implies the veteran's personal exposure.  See 
Pentecost v. Principi, 16 Vet. App. 125 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  In those cases, the Court 
has found that the fact that the veteran was stationed with a 
unit at the time rocket attacks occurred was sufficient to 
corroborate the veteran's statements that he experienced such 
attack personally even though the unit records did not 
specifically state that the veteran was present while the 
attack occurred.  

In this case, however, there is no independent evidence of 
the air crashes described by the veteran, nor is there 
independent evidence that places the veteran in even the 
general location of verified air crashes at the time they 
occurred.  Further, there is no credible evidence that the 
veteran received a gunshot or shell fragment wound of an 
ankle in Vietnam.  

It is pertinent to note that corroboration of alleged 
stressors involves issues of credibility.  Credibility is an 
adjudicative, as opposed to a medical, determination.  The 
Board has the "authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  It must assess 
the credibility and weight of all the evidence to determine 
probative value, accounting for evidence it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any favorable evidence.  Equal weight is not 
assigned to each piece of evidence in the record; not every 
piece of evidence has the same probative value; the Board is 
not required to accept an uncorroborated account of service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

Many of the veteran's various accounts of the stressors cited 
in the diagnoses of PTSD are anecdotal and, without 
corroboration by objective documentation or eyewitnesses, 
cannot be accepted as true solely on the veteran's own 
testimony.  See 38 C.F.R. § 3.159 (c)(2)(i) (2005).  The 
available evidence does not serve to corroborate the 
veteran's statements and testimony concerning any of his 
claimed stressors, and he has not produced any witness who 
can corroborate his testimony.  Without such, there is no 
basis upon which to find credible supporting evidence of any 
of the veteran's claimed stressors.  

The veteran's assertion that he engaged in combat with the 
enemy is inherently incredible.  The evidence shows that he 
is not a combat veteran and is not entitled to application of 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002).  There 
is nothing in the service personnel or medical records to 
confirm his various accounts of other stressors, to include 
witnessing terrorist attacks and multiple plane crashes, and 
sustaining a gunshot wound.  The Board finds no credible 
evidence of his other claimed in-service stressors upon which 
diagnoses of PTSD have been based.  In the absence of such, 
the Board concludes that the preponderance of the evidence is 
against the claim of service connection for PTSD, and it must 
be denied.  See 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Oritz v. 
Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001).  

Increased rating

The veteran's service-connected disabilities include gastric 
ulcer disease and esophagitis, status postoperative leiomyoma 
excision.  The veteran filed his increased rating claim in 
January 1995, and in its December 1995 rating decision, the 
RO increased the rating for the veteran's gastric ulcer 
disease from 10 percent to 20 percent, and continued a 
noncompensable rating for the esophagitis.  The veteran 
disagreed with those decisions, and during the course of the 
appeal (but prior to issuing a statement of the case as to 
the esophagitis) the RO granted a 30 percent rating for that 
disability.  The RO issued a statement of the case on that 
issue in September 2003, but the veteran did not file a 
substantive appeal, and the issue of an increased rating for 
esophagitis, status postoperative leiomyoma excision is not 
before the Board.  See Archbold v. Brown, 9 Vet. App. 124 
(1996) (a notice of disagreement initiates appellate review 
in VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of 
substantive appeal after statement of the case is issued).  
The veteran properly perfected his appeal concerning 
entitlement to a rating in excess of 20 percent for his 
gastric ulcer disease, and the Board will now consider that 
claim.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2005).  

In considering the severity of the veteran's gastric ulcer 
disease, the Board has reviewed the medical history of the 
veteran (38 C.F.R. §§ 4.1, 4.2) and has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Background

Records from the veteran's private physician show that in 
March 1994 the veteran described persistent vomiting of all 
meals since the time of his laparoscopic cholecystectomy some 
nine months earlier.  The physician noted that in addition 
the veteran had a history of scarring and stricture of the 
pylorus dating back to the 1970s at which time he had severe 
ulcer disease.  As of March 1994, the veteran's medications 
included Tagament, and the physician said that significantly 
the veteran did not experience nausea when he was not eating, 
but only with stomach contents after 20 to 30 minutes.  

A private physician performed an endoscopy in March 1994, and 
the findings included diffuse moderate gastritis and mild 
duodenitis in the bulb of the duodenum.  The physician stated 
that no ulcer was observed.  The impression was gastritis and 
duodenitis.  He prescribed Prilosec and Clarithomyocin for 
two weeks for empiric eradication of Helicobacter pylori.  
The veteran returned to his family physician a week later, in 
late March 1994, reporting no significant improvement in his 
upper gastrointestinal symptoms.  Private medical records 
show that in August 1994, the veteran weighed 155 pounds.  

Private medical records show that shortly after being 
hospitalized in October 1994 for apparent narcotic withdrawal 
delirium, the veteran was seen for follow-up and at that time 
denied any current gastrointestinal problems.  Office notes 
show that in November 1994, the veteran weighed 163 pounds.  

At a visit to his private physician in January 1995, the 
veteran weighed 159 pounds.  At a January 1995 consultation 
for possible hernia surgery, the veteran said that he 
appetite as somewhat reduced.  He also reported occasional 
nausea, which he attributed to an ulcer.   He said he had had 
no weight loss.  At a family practice clinic visit in March 
1995, the veteran weighed 159 pounds, and at a 
gastroenterology visit later that month he weighed 161 
pounds.  

At an April 1995 follow-up visit with the surgeon who did a 
hernia repair for the veteran in March 1995, the veteran 
reported that he had a recent ophthalmology examination and 
had been started on what he called a high dose of vitamins 
and zinc.  The veteran stated that the zinc caused him to 
have nausea and vomiting perhaps once a day, and his appetite 
had also been reduced.  

At a VA examination in April 1995, the physician noted the 
veteran's history of gastric ulcers in 1972 and a vagotomy to 
control his ulcers in 1978.  The veteran's present symptoms 
reportedly included burning sensation late at night in the 
mid abdomen.  The veteran stated that he threw up food every 
day and had diarrhea approximately 12 hours after eating a 
meal.  He also stated he had burning in his abdomen when he 
was under stress.  He said he had had no recent hematochezia.  
The pertinent assessment after examination was history of 
gastric ulcer disease.  

When the veteran saw his private gastroenterologist in August 
1995, he was noted to have had a history of a cholecystectomy 
two years earlier and chronic diarrhea problems since then.  
This had been relatively well controlled until two weeks 
prior to the visit, and during that time he had had severe 
diarrhea and lost approximately five pounds.  At a follow-up 
visit in September 1995 after a barium enema, it was noted 
that the veteran reported he might have lost approximately 
five pounds in the last one to two weeks because he had lost 
his appetite.  He denied epigastric abdominal pain or nausea.  
The impression was post cholecystectomy diarrhea, probably 
irritable bowel syndrome, and weight loss last one to two 
weeks.  

Office notes from the veteran's private primary care family 
practice physician show that in January 1996 the veteran 
reported he had been having persistent nausea and vomiting 
for the past week, which had set off an esophageal spasm.  
The assessment was persistent vomiting and esophageal spasm 
and dysmotility.  The physician prescribed a trial of Reglan.  
A week later, the veteran reported that he continued to have 
dysphagia and that the Reglan had been ineffective.  The 
assessment was dysphagia, likely due to esophageal 
dysmotility.  The physician discontinued Reglan and 
prescribed Propulsid.  

In a letter dated in April 1996, the veteran's family 
physician stated that he had been asked to document the 
extent of the veteran's peptic ulcer disease and esophageal 
problems.  He stated that the veteran had recurrent peptic 
ulcer disease of sufficient severity to require a selective 
vagotomy, to result in pyloric low grade obstruction 
secondary to scarring, and to require long term histamine 
blocking medication.  The physician said the veteran required 
the use of Tagamet, 800 milligrams three times a day, despite 
the prior surgical treatment to control his symptoms.  The 
physician also said the veteran had a history of difficulty 
with esophageal dysmotility and dysphagia associated with 
gastroesophageal reflux.  He said this had periodic 
exacerbations averaging three to four times monthly at which 
time any oral intake was difficult due to spasm and pain.  He 
said the veteran had difficulty maintaining his weight for 
the past several years.  

At the RO hearing in May 1996, the veteran testified that he 
considered a major flare up of his gastric ulcer disease to 
be any time when he had to take more than two Tagamets to 
stop the burning sensation.  He testified that he had 
bleeding approximately once a day, with severe bleeding, such 
that he tested for blood, approximately once a month.  

Notes from the veteran's family physician show that in late 
June 1996, the veteran was seen for follow-up regarding 
unusual weight loss and complaints of sugar craving, 
polydipsia and polyuria.  The veteran's blood pressure was 
130/90, and he weighed 144 pounds.  After review of a five-
hour glucose tolerance test, the assessment was weight loss - 
does not appear to be diabetes.  

Records from a private medical center pertaining to the July 
1996 right shoulder surgery show that at the preoperative 
physical examination, the veteran weighed 146 pounds, and the 
physician said the veteran specifically denied any 
gastrointestinal or genitourinary symptoms.  

An office note from a private physician shows that in October 
1996, the veteran weighed 147 pounds.  When the veteran was 
seen for follow-up in December 1996, the veteran reported 
that from a gastrointestinal standpoint, Zantac had lost its 
effectiveness, and the physician instituted a trial of 
Prevacid.  

Office notes from the private physician show that in January 
1997, the veteran weighed 150 pounds.  

At a VA gastroenterology examination in March 1997, the 
veteran reported he had frequent burning epigastric pain with 
heartburn and regurgitation.  His current medications 
included Prevacid, 30 milligrams in the morning, and Gaviscon 
tablets, up to 6 a day.  The veteran's current weight was 153 
pounds.  On examination, there was moderate mid epigastric 
tenderness, and bowel sounds were normal.  The pertinent 
diagnosis was gastric ulcer disease.  

Notes from a private physician show that in April 1997, the 
veteran reported that despite the use of Prevacid, he was 
still having considerable gastritis epigastric burning 
sensation.  The assessment was recurrent peptic ulcer 
disease, and the physician increased the Prevacid to twice 
daily.  At that time the veteran weighed 158 pounds.  In June 
1997, the veteran was noted to have complaints of persistent 
right upper quadrant pain for several years, which was now 
progressive in nature.  The veteran reported some 
intermittent mild nausea and vomiting.  On examination, there 
was right upper quadrant and epigastric palpation tenderness.  

A VA air contrast upper gastrointestinal study in July 1997 
showed that the contour, lumen and mucosal pattern of the 
esophagus, stomach, and duodenum were within normal limits 
other than retained secretions within the stomach.  No 
gastroesophageal reflux could be elicited with a water 
siphonage test.  

When the veteran saw his private physician in July 1997 he 
weighed 159 pounds; in August 1997 he weighed 158 pounds; and 
in September 1997, he weighed 152 pounds.  

VA outpatient records show that in a September 1997 progress 
note concerning scheduling of a treadmill test, the veteran 
was noted to have gastroesophageal reflux and apparently had 
episodes of vomiting once a day.  Later records show that in 
March 1998 the veteran weighed 163 pounds.  At that time, the 
veteran complained of increased reflux.  

At a February 1998 visit to his private physician, the 
veteran's complaints included nausea and vomiting.  The 
physician noted that veteran had long-standing problems with 
gastroparesis, peptic ulcer disease, frequent nausea and 
vomiting.  The assessment included severe nausea.  At that 
time, the veteran weighed 156 pounds.  In March 1998, the 
veteran weighed 159 pounds.  The physician suggested a 
surgical consultation for a possible endoscopic procedure 
that might help the veteran's gastric complaints.  In April 
1998, the veteran reported he was having frequent vomiting 
after meals; his weight was recorded as 161 pounds at that 
time.  

In a letter dated in August 1998, the veteran's private 
physician stated that he had first met the veteran while he 
was an active duty Air Force physician from 1984 to 1988, and 
after that had continued to follow the veteran in private 
practice.  The physician outlined the veteran's medical 
history including gastrointestinal bleeding and a selective 
vagotomy, which he said had been unsuccessful with continued 
high stomach acid levels.  The physician noted that the 
veteran was currently pending evaluation for a possible 
esophageal banding procedure to control his severe 
gastroesophageal reflux condition.  The clinician further 
reported that the veteran's current medications were Zantac, 
75 mg. four times a day, Gaviscon as needed, and meditation 
techniques as needed.  The physician stated that he had 
reviewed the schedule of ratings published by VA for 
disability in regard to the digestive system and referred to 
item number 7306.  It was the examiner's opinion that the 
best definition to describe the veteran's continuing problems 
was "severe; same as pronounced with less pronounced and 
less continuous symptoms with definite impairment of health 
60% impairment."  

In a VA outpatient record dated in October 1998, it was noted 
that the veteran's peptic ulcer disease with vagotomy with 
increased gastroesophageal reflux was improved with 
promethazine suppositories.  At that time the veteran weighed 
161 pounds.  

Notes from the veteran's private physician show that in late 
October 1998 the veteran presented with exacerbation of his 
gastrointestinal problems after having been given Prevacid 
recently at a VA clinic.  The physician prescribed Zantac.  
The assessment was chronic gastrointestinal pain with history 
of gastritis and peptic ulcer disease.  

In an office note dated in June 1999, the veteran's private 
physician noted that the veteran weighed 168 pounds.  

In a VA mental health clinic progress noted dated in August 
1999, it was noted that the veteran reported that he ate one 
small meal a day and had lost 20 pounds in the last three 
years and gained 10 pounds in the past year.  The report of a 
VA examination in November 1999 shows that at that time the 
veteran weighed 170 pounds.  When he was seen at a VA mental 
health clinic in November 1999, the veteran reported that in 
the past three weeks he had gained 10 pounds after having 
been placed on Zyprexa for PTSD symptoms.  The physician 
discontinued Zyprexa and started the veteran on another 
medication.  In a July 2000 VA mental health clinic record, 
with respect to medication side effects it was noted that the 
veteran reported that he had gained 15 pounds in the past 
year.  

At a VA examination in August 2000, the veteran stated that 
he currently had daily esophageal spasms, specifically if he 
swallowed any solid food.  He reported constant dyspepsia and 
burning of the epigastrium.  The veteran also stated that he 
had occasional nausea, vomiting, and diarrhea.  He said he 
had hematemesis and melanotic stools episodically, with the 
last episode approximately a month before the examination.  
His current medications were Tagamet, 300 mg. three times a 
day, and Gaviscon, eight tablets a day.  On examination in 
August 2000, there was vague periumbilical tenderness with 
deep palpation, with no masses seen.  The veteran weighed 175 
pounds.  

VA outpatient records show that when he was seen in an 
ambulatory care clinic in February 2001, the veteran reported 
that he had last had a gastrointestinal bleed two months ago.  
He denied any abnormal weight gain or loss, but stated he had 
a slight decrease in his appetite.  He reported 
gastroesophageal reflux/chronic indigestion.  He weighed 
175 pounds.  After examination, the assessment included 
peptic ulcer disease, history of gastrointestinal bleeds with 
no bleeding in the last month.  

At a VA mental health clinic visit in May 2001, on review of 
systems, the veteran denied diarrhea, dysphagia, acid reflux, 
and constipation.  At a VA mental health - PTSD intake 
examination in June 2001, the veteran reported that he had 
lost seven pounds in the past six months, and he was noted to 
have ulcer and esophagus problems.  At a VA health screening 
visit in June 2001, the veteran reported an unexplained 
weight loss of seven pounds.  At that time, his weight was 
recorded as 170 pounds.  

At a VA primary care visit in June 2001, the veteran reported 
occasional tarry stools.  On review of systems for the past 
six months, the veteran said that he had some weight loss and 
loss of appetite every summer.  He also reported chronic 
heartburn, chronic nausea, vomiting, diarrhea, dysphagia or 
odynophagia.  On examination, the abdomen was nontender.  In 
an addendum, the physician noted that laboratory studies had 
shown low B12 levels without anemia.  

The record shows that the veteran underwent a colonoscopy at 
a VA medical center in September 2001.  The physician noted 
that an esophagogastroduodenoscopy (EGD) had been requested, 
but veteran refused and would only go forward with the 
colonoscopy, after which the physician's impression was mild 
colon diverticulosis and hemorrhoids.  The physician stated 
that he strongly advised the veteran to continue his proton 
pump inhibitor medication and advised him to have an EGD 
examination for further evaluation of his history of 
heartburns as well as his history of tarry stools, which the 
physician said may be secondary to a lesion in the upper 
gastrointestinal tract.  

In a VA mental health clinic progress note dated in April 
2002, it was noted that the veteran reported that he had 
gained 25 pounds since he had been started on Olanzapine; the 
medication was discontinued at the April 2002 visit.  VA 
primary care notes dated in July 2003 show that the veteran 
reported an unintentional weight gain of 15 pounds.  At that 
time he weighed 190 pounds.  When the veteran was seen in 
January 2004, it was noted that he reported his heartburn was 
stable with medication.  On examination of the abdomen, there 
was tenderness in the mid to left upper quadrant.  The 
veteran weighed 192 pounds.  In May 2004, the veteran noted 
occasional heartburn, which he associated with increased 
stress.  His weight was 197 pounds.  In January 2005, he 
weighed 198 pounds.  

In a VA outpatient record dated in May 2005, the veteran's 
primary care physician noted that the veteran's 
gastroesophageal reflux was stable with medication; his 
weight was 194.9 pounds.  
Analysis

As noted earlier, the percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2005).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Review of the evidence outlined above shows that the 
veteran's service-connected ulcer disease is manifested 
primarily by episodes of abdominal pain that average at least 
once a month and are at least partially relieved by ulcer 
therapy, and his disability includes transient episodes of 
nausea and vomiting.  There is no showing that the veteran's 
physician has ordered bed rest, and while there has been 
fluctuation of the veteran's weight, he has not overall had 
weight loss, nor does he have anemia.  It is also pertinent 
to note that the veteran has other nonservice-connected 
gastrointestinal problems, to include irritable bowel 
syndrome.  In any event, as explained in more detail below, 
the preponderance of the evidence is against a finding that 
the veteran's ulcer disease results in definite impairment of 
health.  

The veteran's service-connected ulcer disease is currently 
rated under Diagnostic Code 7305 for gastric ulcer disease, 
which under the Rating Schedule is rated using the criteria 
for peptic ulcer disease found at Diagnostic Code 7305.  
Ratings higher than 20 percent under that code require that 
the ulcer symptoms produce incapacitating episodes or 
impairment of health manifested by anemia or weight loss.  
The veteran's symptoms do not fit these criteria, but on 
review of the record, the Board finds that the symptoms 
associated with the veteran's service-connected ulcer disease 
fit well with the criteria for rating marginal ulcers 
(gastrojejunal) under Diagnostic Code 7306.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7306.  

Diagnostic Code 7306 provides that a mild ulcer with brief 
episodes of recurring symptoms once or twice yearly warrants 
an evaluation of 10 percent.  A moderate ulcer with episodes 
of recurring symptoms several times a year warrants an 
evaluation of 20 percent.  A 40 percent rating is for 
assignment when the ulcer is moderately severe, with 
intercurrent episodes of abdominal pain at least once a month 
partially or completely relieved by ulcer therapy, and with 
mild and transient episodes of vomiting or melena.  The next 
higher rating of 60 percent is assigned when the ulcer is 
severe, and the same as pronounced with less pronounced and 
less continuous symptoms with definite impairment of health.  
A 100 percent schedular rating is assigned for ulcer disease 
which is pronounced, with periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or a hematemesis, and weight loss, so as to 
render the individual totally incapacitated.  38 C.F.R. 
§ 4.114, Diagnostic Code 7306.  

Upon consideration of the evidence of record, the Board finds 
that the disability picture presented by the veteran's ulcer 
disease meets the criteria for a 40 percent rating under 
Diagnostic Code 7306.  His episodes of abdominal pain average 
at least once a month, and while he requires continuous ulcer 
therapy it generally at least partially relieves the 
veteran's symptoms, to include episodes of nausea and 
vomiting.  

While it can be found that the veteran's ulcer condition 
results in moderately severe impairment, the Board cannot 
find that his symptoms meet or more nearly approximate the 
criteria for the next higher 60 percent rating, which denotes 
severe impairment.  That is because the evidence does not 
show an overall weight loss or anemia, and there cannot 
otherwise be shown to be definite impairment of health 
required for a 60 percent rating.  While one physician 
classified the veteran's gastrointestinal status as severe 
(see August 1998 private medical statement), it is apparent 
that he considered the veteran's esophageal disease as well 
as his ulcer condition.  Moreover, the use of terminology 
such as "moderate" or "severe" by physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).  It is also pertinent to note that 
the symptom of reflux has to some extent been associated with 
his service-connected esophagitis, which is separately rated 
as 30 percent disabling under Diagnostic Code 7203, the code 
for esophageal stricture.  In any event, his weight has been 
relatively stable, there is no laboratory evidence of anemia, 
and the preponderance of the evidence is against a finding of 
definite impairment of health due to gastric ulcer disease, 
within the meaning of the applicable rating criteria.  

In view of the foregoing, while the evidence supports an 
increased rating to 40 percent for the veteran's ulcer 
disease, the preponderance of the evidence is against a 
higher rating.  Accordingly, an evaluation in excess of 
40 percent is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7306. 

Other applicable provisions

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides upon which to assign a 
higher disability evaluation for the disability at issue.  

Extra-schedular consideration

The Board has also considered whether the claim should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(9b)(1).  There is no indication in the record that 
the schedular evaluations are inadequate to evaluate the 
impairment of the veteran's earning capacity due to the 
gastrointestinal disease at issue.  The veteran has not 
required frequent hospitalization for this disability, and 
the manifestations of this disability are not in excess of 
those contemplated by the schedular criteria.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 227 (1996).  


ORDER

The claim of entitlement to service connection for residuals 
of an injury to the eyes is reopened, and to that extent 
only, the appeal of this matter is granted.  

Service connection for a right arm disability, to include 
residuals of a right shoulder injury, is denied.

Service connection for a low back disability, to include 
residuals of a low back injury, is denied.  

Service connection for a liver disability, including 
infectious hepatitis, to include as secondary to a service-
connected disorder, is denied.  

Service connection for PTSD is denied.  

A 40 percent rating is granted for gastric ulcer disease, 
subject to the law and regulations related to the payment of 
monetary benefits.  


REMAND

                                         Residuals of an 
Injury to the Eyes

As outlined in the decision above, the claim of entitlement 
to service connection for residuals of an injury to the eyes 
is reopened.  Given the evidence of arc welding burns to the 
eyes in service and the conflicting evidence as to whether 
the veteran's macular degeneration identified after service 
is due to advancing age versus the in-service trauma, it is 
the judgment of the Board that the veteran should be provided 
with a VA ophthalmology examination that includes an opinion 
addressing the contended causal relationship.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  


Hypertensive Vascular Disease and Angina

The veteran filed his claim for service connection for 
hypertensive vascular disease in August 1996.  The relevant 
evidence is summarized below.

At the time the veteran filed his claim for service 
connection for cardiovascular disease, he indicated that he 
was taking medication for elevated blood pressure and that 
while on active duty he had several high blood pressure 
readings with a diastolic reading of over 100.  With that 
statement, the veteran submitted copies of outpatient records 
from an Air Force hospital.  One undated record shows a blood 
pressure reading of 143/100 (which was highlighted with a 
yellow marker).  That record shows that the veteran was a 
civilian at that time and was being seen as a dependent of 
his wife who was on active duty.  Another such record he 
submitted at that time is dated in August 1987, years after 
service, and includes a blood pressure reading of 100/70.  

In a statement dated in September 1997, the veteran requested 
that in addition to hypertension that angina be added to his 
service connection claim stating that this condition 
originated in service.  In its August 1998 rating decision, 
the RO denied service connection for hypertension and angina, 
the veteran disagreed with that decision, and the RO 
addressed that claim in its October 1998 statement of the 
case, and the veteran perfected his appeal as to that issue.  
The RO later addressed the claim in a supplemental statement 
of the case dated in August 2002 and at that time framed the 
issue as entitlement to service connection for hypertensive 
vascular disease and has continued to do so since that time.  
In view of the veteran's contentions, the Board has framed 
the issue as entitlement to service connection for 
hypertensive vascular disease and angina.  

Review of the veteran's service medical records shows that 
the highest blood pressure readings were: reclining 140/76 
and sitting 132/76 sitting when seen in an emergency room 
with stomach pain in August 1975; a reading of 140/85 at an 
outpatient visit in September 1975; and a reading of 134/100 
at an outpatient visit in September 1980.  At the September 
1980 visit; it was noted that the veteran had had an 
injection for chest pain, which was now gone.  He was given a 
prescription for Motrin.  

In addition to the foregoing, during service the highest 
blood pressure readings include a reading of 130/86 at an 
outpatient visit in March 1981 and a reading of 122/84 when 
the veteran was seen in an emergency room for an ulcerated 
chemical burn on his left ankle in July 1981.  

Post-service Air Force medical records within the year after 
the veteran's separation from service in November 1981 show 
the following:  a blood pressure reading of 128/84 when the 
veteran was seen in an outpatient clinic in September 1982; 
on separate dates later that month readings of 108/78 and 
116/62; readings of 134/90 and 122/92 at outpatient visits in 
October 1982; and, at an outpatient visit later that month 
readings of 126/86 and 118/84.  

Later post-service Air Force medical records show the 
following: blood pressure readings of 120/78 and 110/82 at 
separate outpatient visits in December 1982; a reading of 
120/70 at an emergency room visit in January 1983; readings 
of 140/98 sitting and 126/98 standing while hospitalized in 
January 1983; a reading of 160/70 at an outpatient visit in 
February 1983; a reading of 138/94 at an outpatient visit in 
March 1983; a reading of 150/100 at an emergency room visit 
later in March 1983; a reading of 142/90 at an outpatient 
visit in April 1983; a reading of 130/90 at an emergency room 
visit in May 1983; readings of 130/90 and 122/84 while 
hospitalized in May 1983; and a reading of 130/90 while 
hospitalized in August 1983.  

At a VA examination in November 1983, blood pressure readings 
were 132/92 sitting, 128/90 recumbent, and 142/108 standing.  
The diagnosis was borderline hypertension.  When the veteran 
underwent a VA examination in November 1885, blood pressure 
readings were 138/96 and 140/92 sitting and 148/110 standing.  
The physician noted that he referred the veteran to his 
internist for follow-up.  When the veteran was seen in an Air 
Force outpatient clinic with complaints of stomach flu in 
January 1987, his blood pressure was 154/94, and it was noted 
that his medications included a beta blocker, Corgard.  

Private medical records show the veteran was seen in an 
emergency room in February 1993 with complaints of chest pain 
over the past four days, and the diagnosis was chest 
pain/hypertension, rule out angina.  Office records from the 
veteran's private physician dated in March 1993 show he 
started the veteran on anti-hypertensive medication, and 
later medical records show diagnoses and treatment of 
hypertension.  The record indicates that in December 2003 the 
veteran was hospitalized at a private health care facility 
for chest pain and hypertension.  Cardiac evaluation, 
including cardiac catheterization was negative.  Medications 
for the veteran's hypertension were changed and adjusted, and 
he was provided nitroglycerin for use as needed.  VA 
outpatient records show that at a primary care visit in May 
2005, the veteran denied chest pain.  

The Board notes that subsequent to the time the veteran 
submitted his hypertension service connection claim in August 
1996, VA revised its rating criteria for cardiovascular 
system disabilities, including hypertensive vascular disease.  
These changes became effective January 12, 1998.  62 Fed. 
Reg. 65207-65224 (Dec. 11, 1997) (codified at 38 C.F.R. 
§ 4.104 (2005)).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether application of the revised 
version would produce retroactive results.  In particular, a 
new rule may not extinguish any rights or benefits the 
claimant had prior to enactment of the new rule.  See 
VAOPGCPREC 7-03.  However, if the revised version of the 
regulation is more favorable, the implementation of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-00.  

Prior to January 12, 1998, a 10 percent rating for 
hypertensive vascular disease was warranted when diastolic 
pressure was predominantly 100 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (as in effect prior to January 12, 
1998).  Note 2 following Diagnostic Code 7101 specified that 
a minimum rating of 10 percent would be assigned when 
continuous medication was necessary to control hypertension 
with a history of diastolic blood pressure predominantly 100 
or more.  Id.  

Under the revised rating criteria, a 10 percent rating for 
hypertensive vascular disease is warranted when diastolic 
pressure is predominantly 100 or more, or; systolic pressure 
is predominantly 160 or more, or; 10 percent is the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (effective from January 12, 1998).  Note (1) 
following Diagnostic Code 7101 states that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  It 
goes on to state that the term hypertension means diastolic 
blood pressure is predominantly 90 millimeters (mm) or 
greater and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  Id.  

The Board finds that, given the elevated blood pressures 
during the veteran's period of active duty and the fact that 
borderline hypertension was diagnosed within a few years of 
service, a cardiovascular examination that includes an 
opinion addressing the question of whether a current 
cardiovascular disease began during service is warranted.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Genitourinary Disease

In a statement received at the RO in August 1996, the veteran 
reported that he was treated for blood in his urine in 
service and that this has continued to be a problem since 
service thereby warranting service connection for what he 
called a renal condition.  In its August 1998 rating 
decision, the RO denied service connection for kidney 
dysfunction (claimed as blood in urine), the veteran filed a 
timely notice of disagreement, in October 1998 the RO issued 
its statement of the case addressing that issue, and the 
veteran perfected his appeal.  The RO later addressed the 
claim in a supplemental statement of the case dated in August 
2002 and at that time framed the issue as entitlement to 
service connection for chronic nephritis and has continued to 
do so since that time.  In view of the veteran's contentions, 
the Board has framed the issue as entitlement to service 
connection for disability manifested by hematuria, to include 
chronic nephritis.  The relevant evidence is summarized 
below.

The veteran's service medical records include no complaint, 
finding, or diagnosis related to blood in the veteran's 
urine, nephritis, or any other urinary or kidney condition.  
The Board notes that when he filed his service connection 
claim in August 1996, the veteran submitted medical records 
that he asserted show that he was treated for having blood in 
his urine on several occasions while he was on active duty.  
These records include one page that is a service medical 
record dated in June 1971, and it does not mention any 
complaint or finding related to the veteran's kidneys or 
blood in his urine.  

The remaining records submitted by the veteran in support of 
his claim in August 1996 are military outpatient records 
showing treatment and evaluation of the veteran as a civilian 
dependent of his wife while she was on active duty.  These 
include an undated record showing that laboratory studies 
showed occult blood in the urine, and on that record is a 
note that the veteran was going to have follow-up at 
Letterman Army Medical Center.  The records include an 
October 1983 entry by the urology service chief at Letterman 
Army Medical Center in which he states that the veteran was 
referred because of persistent hematuria; he scheduled the 
veteran for a cystoscopy.  

At a VA examination in November 1983, the veteran was noted 
to have a history of several months of hematuria, with gross 
bleeding on several occasions.  It was noted that a nuclear 
scan had shown normal kidney function.  The diagnoses 
included hematuria, etiology not yet determined.  

Later medical records show that the veteran denied 
genitourinary problems when his physician did a preoperative 
examination in July 1996, and when the veteran had a VA 
echogram of the abdomen in May 1999, the radiologist stated 
that the kidneys were normal in size and shape.  At a VA 
primary care visit in June 2001, the physician noted there 
had been an elevated creatinine reading on a recent 
laboratory study, and the veteran was also noted to have 
hematuria.  In a VA outpatient record dated in May 2005, the 
veteran's primary care physician noted that the veteran had a 
history of microhematuria, but that a repeat urinalysis in 
January 2005 had been normal and a renal sonogram in 
February 2005 had been normal.  

Upon consideration of the veteran's contentions and the 
clinical finding of persistent hematuria within a few years 
of service, along with the subsequently dated medical 
evidence pertaining to hematuria and other abnormal 
genitourinary findings, an examination that includes an 
opinion addressing the question of whether a current disease 
manifested by hematuria began during or is linked to service 
is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The remaining issue on appeal is whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for migraine syndrome.  As was noted in 
the decision above the VCAA was enacted during the pendency 
of the veteran's appeal and it redefines the obligations of 
VA with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
applies to this claim, which is a claim to reopen.  See Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  
In a letter dated in April 2003, the RO notified the veteran 
of the evidence and information necessary to reopen the 
previously denied claim as well as the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for service connection for migraine syndrome 
sought by the veteran.  In so doing, it was in compliance 
with the requirements set forth in Kent.  However, in its 
October 2004 remand, the Board requested that the claim be 
readjudicated and that a supplemental statement of the case 
on the issue be provided to the veteran on the issue.  This 
was not done.  The most recent adjudication of this claim by 
the RO was in its August 2002 supplemental statement of the 
case.  The United States Court of Appeals for the Federal 
circuit has made clear that decisional and post-decisional 
communications from VA cannot satisfy VA's duty to notify 
under 38 U.S.C.A. § 5103(a) because such documents were not 
issued prior to a decision on the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Also, during the pendency of this appeal, in March 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal the veteran was provided (in the April 2003 
letter) with notice of what type of information and evidence 
was needed to substantiate a basic claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be furnished to the veteran that informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if one or more of his claims for 
service connection addressed in this remand is granted.  That 
notice must also include an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is remanded for the following actions:  
      
1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for his claims 
for service connection for residuals of 
an injury to the eyes; hypertensive 
vascular disease with angina; and a 
disease manifested by hematuria, to 
include nephritis; and that includes an 
explanation of the definition of new and 
material evidence (i.e., that in effect 
for claims to reopen filed prior to 
August 29, 2001) applicable the issue of 
whether new and material evidence has 
been received to reopen his claim of 
entitlement to service connection for 
migraine syndrome; and proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the underlying claim for 
service connection for migraine syndrome. 
Kent, supra.  

Also, request that the veteran submit any 
evidence in his possession and not 
submitted previously that pertains to the 
claims that remain pending on appeal.  
See 38 C.F.R. § 3.159(b).  

2.  Arrange for a VA ophthalmology 
examination to determine the nature and 
etiology of any current eye disability.  
All indicated studies should be 
performed.  After examination of the 
veteran and review of the record, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current disability of the eyes is 
casually related to arc welding burns of 
the eyes sustained during service in the 
1970s.  

The examiner must be provided with the 
veteran's claims file and a copy of this 
remand for review of pertinent records 
and that it was reviewed should be noted 
in the examination report.  

The examiner is requested to provide a 
rationale for any opinion expressed.  The 
clinician is advised that if he must 
resort to speculation to answer any 
question, he or she should so state.  

3.  Arrange for a VA cardiovascular 
examination to determine the approximate 
onset date for the veteran's hypertension 
and any other cardiovascular disease that 
is currently present.  All indicated 
studies should be performed.  After 
examination of the veteran and review of 
the record, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the veteran's 
hypertension and any other cardiovascular 
disease that is currently present began 
during service or is causally linked to 
some finding recorded during service 
(i.e., elevated blood pressure reading).  

The examiner must be provided with the 
veteran's claims file and a copy of this 
remand for review of pertinent records 
and that it was reviewed should be noted 
in the examination report.  

The examiner is requested to provide a 
rationale for any opinion expressed.  The 
clinician is advised that if he must 
resort to speculation to answer any 
question, he or she should so state.

4.  Arrange for a VA genitourinary 
examination to determine the nature, 
etiology or approximate onset date for 
any disease manifested by hematuria that 
may currently be present, to include 
nephritis.  All indicated studies should 
be performed.  After examination of the 
veteran and review of the record, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any disease manifested by hematuria that 
may currently be present, to include 
nephritis began during service or is 
linked to any finding recorded during 
service.  

The examiner must be provided with the 
veteran's claims file and a copy of this 
remand for review of pertinent records 
and that it was reviewed should be noted 
in the examination report.  

The examiner is requested to provide a 
rationale for any opinion expressed.  The 
clinician is advised that if he must 
resort to speculation to answer any 
question, he or she should so state.

5.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the November 1984 RO 
decision, readjudicate the issue of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
migraine syndrome; adjudicate the issue 
of service connection for residuals of an 
injury to the eyes on a de novo basis; 
and readjudicate the claims for service 
connection for hypertensive vascular 
disease with angina and a disease 
manifested by hematuria, to include 
nephritis.  

If any benefit sought on appeal remains 
denied, issue an appropriate supplemental 
statement of the case, and provide the 
veteran and his representative an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  










This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


